DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 09/28/2020. Claims 1-16 are presently pending and are presented for examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a vehicle speed corrector configured to", "a virtual accelerator position sensor (APS) corrector", "a mode corrector", in claim 10, "the virtual APS corrector" in claim 11, and "the mode corrector" and "a reference power configured to " in claim 12. Similarly, "a vehicle connector configured to", "a virtual accelerator position sensor (APS) corrector", "a mode corrector", in claim 14, "the virtual APS corrector" in claim 15, and "a mode corrector" and "a reference power configured to " in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim(s) contains
subject matter which was not described in the specification in such a way as to reasonably
convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the
inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim elements "a vehicle speed corrector configured to", "a virtual accelerator position sensor (APS) corrector", "a mode corrector", in claim 10, "the virtual APS corrector" in claim 11, and "a mode corrector" and "a reference power configured to " in claim 12. Similarly, "a vehicle connector configured to", "a virtual accelerator position sensor (APS) corrector", "the mode corrector", in claim 14, "the virtual APS corrector" in claim 15, and "the mode corrector" and "a reference power configured to " in claim 16 are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's Specification that discuss these elements do not include the corresponding structure (See at least, ¶33 for “a vehicle speed corrector”, ¶21, for “a virtual accelerator position sensor (APS) corrector”, ¶33 for “a mode collector”, and ¶75 for “a reference power” of the Applicant's Specification). Therefore, claims 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the
invention.
The claim elements "a vehicle speed corrector configured to", "a virtual accelerator position sensor (APS) corrector", "a mode corrector", in claim 10, "the virtual APS corrector" in claim 11, and "a mode corrector" and "a reference power configured to " in claim 12. Similarly, "a vehicle connector configured to", "a virtual accelerator position sensor (APS) corrector", "a mode corrector", in claim 14, "the virtual APS corrector" in claim 15, and "the mode corrector" and "a reference power configured to " in claim 16 are limitations that invoke 35 U.S.C. 112(f) or pre AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's Specification that discuss these elements do not include the corresponding structure therefore it is unclear what the actual metes and bounds of the claimed invention are (See at least, ¶33 for “a vehicle speed corrector”, ¶21, for “a virtual accelerator position sensor (APS) corrector”, ¶33 for “a mode collector”, and ¶75 for “a reference power” of the Applicant's Specification). Therefore, claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (preAIA ), second paragraph. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The language present in claims 5 and 9 is improper because such language is inconsistent with the claims upon which claims 5 and 9 are dependent. For examination purposes, the Examiner has interpreted claims 5 and 9 to be dependent upon claims 1 and 6, respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Ibaraki et al., US-6098733-A, and in view of Soma, US-20100004806-A1, hereinafter referred to as Ibaraki and Soma. 
As per claim 1
Ibaraki discloses [a] method for controlling a speed limit of a hybrid electric vehicle, the method comprising (The controller may be adapted to shift the transmission to one of a plurality of operating positions thereof on the basis of an amount of operation of an accelerator pedal and a running speed of the vehicle. – Ibaraki Figs 6 & 7 + Column 6 Lines 9-12): 
as being a lower one of a vehicle speed and a target limit speed (This required power PL, which is an amount of power required by the vehicle operator, may be calculated based on the detected amount of operation .theta..sub.AC of the accelerator pedal or a rate of change of this amount .theta..sub.AC and the vehicle running speed V, for example. – Ibaraki Figs 6 & 7 + Column 13 Lines 3-7); 
as being a larger one of, corresponding to a constant-speed driving load at the target limit speed, that follows the target limit speed (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); 
transitioning to a second mode at a point in time at which an actual APS value, become different, when it is expected to transition to the second mode, among a first mode for sustaining a state of charge (SOC) of a battery at the target limit speed and the second mode for depleting the SOC (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); and 
determining a transmission gear position by applying, to one of a first shifting pattern corresponding to the first mode and a second shifting pattern corresponding to the second mode, depending on whether or not to transition to the second mode (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery).
Ibaraki does not disclose determining a virtual vehicle speed, 
determining a virtual accelerator position sensor (APS) value, a first APS value, and a second APS value, 
and the second APS value, 
the determined virtual vehicle speed and the determined virtual APS value.
However, Soma teaches determining a virtual vehicle speed (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model) – Soma ¶53 and ¶61), 
determining a virtual accelerator position sensor (APS) value (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model) – Soma ¶53 and ¶61), a first APS value (During running of the vehicle, the first requested driving force, which is torque requested by the driver, is calculated in accordance with the map including a vehicle speed, an accelerator pedal position, and a shift position as parameters (S100). By multiplying the first requested driving force by the revolution speed of wheels 900, the radius of wheels 900, and the like, the first requested driving force is converted into requested driving power – Soma ¶82), and a second APS value (Further, from the revolution speed of wheels 900 detected with use of wheel speed sensor 2008, the second requested driving force, which is torque requested by the driver, is calculated (S114). By inputting the second requested driving force into the vehicle model, the feedback term of the torque which reduces vibrations of the vehicle is calculated (S116) – Soma ¶86), 
and the second APS value (Further, from the revolution speed of wheels 900 detected with use of wheel speed sensor 2008, the second requested driving force, which is torque requested by the driver, is calculated (S114). By inputting the second requested driving force into the vehicle model, the feedback term of the torque which reduces vibrations of the vehicle is calculated (S116) – Soma ¶86), 
the determined virtual vehicle speed and the determined virtual APS value (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model) – Soma ¶53 and ¶61).
Ibaraki discloses a hybrid vehicle system that compares the accelerator pedal sensor data, vehicle speed, and drive torque requirement, to calculate a power level required to reach a desired speed and an alteration of the transmission using predetermined shift patterns, even in the event of component failure. Soma teaches a hybrid vehicle method, that models for a virtual vehicle, that determines a requested first driving force using a map of the vehicle speed, accelerator pedal position, and shift position to set a torque figure for the vehicle and a second requested driving force to adjust the torque to reduce vehicle vibrations using speed data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ibaraki, a hybrid vehicle system that compares the accelerator pedal sensor data, vehicle speed, and drive torque requirement, to calculate a power level required to reach a desired speed and an alteration of the transmission using predetermined shift patterns, even in the event of component failure with a hybrid vehicle method, that models for a virtual vehicle, that determines a requested first driving force using a map of the vehicle speed, accelerator pedal position, and shift position to set a torque figure for the vehicle and a second requested driving force to adjust the torque to reduce vehicle vibrations using speed data, as taught by Soma, for minimizing the amount of fuel consumption and the amount of emission gas of the engine 12, See Ibaraki Column 15 Lines 1-3, and reducing vibrations of the vehicle, see Soma, ¶14. 
As per claim 2
Ibaraki further discloses calculating the constant-speed driving load at the target limit speed (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); and 
by applying the constant-speed driving load to a torque- APS conversion map (The required power PL may be obtained according to a predetermined equation or data map stored in the ROM of the controller 28., This required power PL, which is an amount of power required by the vehicle operator, may be calculated based on the detected amount of operation .theta..sub.AC of the accelerator pedal or a rate of change of this amount .theta..sub.AC and the vehicle running speed V, for example. – Ibaraki Column 13 Lines 7-9 and Column 13 Lines 3-7).
Ibaraki does not disclose wherein determining the virtual APS value comprises:
acquiring the first APS value.
However, Soma teaches wherein determining the virtual APS value comprises (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model) – Soma ¶53 and ¶61): 
acquiring the first APS value (During running of the vehicle, the first requested driving force, which is torque requested by the driver, is calculated in accordance with the map including a vehicle speed, an accelerator pedal position, and a shift position as parameters (S100). By multiplying the first requested driving force by the revolution speed of wheels 900, the radius of wheels 900, and the like, the first requested driving force is converted into requested driving power – Soma ¶82).
Ibaraki discloses a hybrid vehicle system that compares the accelerator pedal sensor data, vehicle speed, and drive torque requirement, to calculate a power level required to reach a desired speed and an alteration of the transmission using predetermined shift patterns, even in the event of component failure. Soma teaches a hybrid vehicle method, that models for a virtual vehicle, that determines a requested first driving force using a map of the vehicle speed, accelerator pedal position, and shift position to set a torque figure for the vehicle and a second requested driving force to adjust the torque to reduce vehicle vibrations using speed data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ibaraki, a hybrid vehicle system that compares the accelerator pedal sensor data, vehicle speed, and drive torque requirement, to calculate a power level required to reach a desired speed and an alteration of the transmission using predetermined shift patterns, even in the event of component failure with a hybrid vehicle method, that models for a virtual vehicle, that determines a requested first driving force using a map of the vehicle speed, accelerator pedal position, and shift position to set a torque figure for the vehicle and a second requested driving force to adjust the torque to reduce vehicle vibrations using speed data, as taught by Soma, for minimizing the amount of fuel consumption and the amount of emission gas of the engine 12, See Ibaraki Column 15 Lines 1-3, and reducing vibrations of the vehicle, see Soma, ¶14. 
As per claim 3
Ibaraki further discloses wherein transitioning to the second mode comprises (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery): 
determining a reference power for transitioning between the first mode and the second mode based on the SOC (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); 
determining the constant-speed driving load at the target limit speed; and determining that the hybrid electric vehicle is to transition to the second mode when the reference power is greater than the constant-speed driving load (This determination is effected based on the current running condition of the vehicle as represented by the currently required drive torque and the currently detected vehicle speed V…If an affirmative decision (YES) is obtained in step S5-4, that is, the required power PL is larger than the second threshold value C, it means that the load acting on the hybrid drive system 10 is relatively high. In this case, the control flow goes to step S5-5 to implement an engine.cndot.motor drive mode sub-routine, Each of the first and second threshold values B and C may be represented by a relationship between the current running condition of the vehicle as represented by the currently required vehicle drive torque and the currently detected vehicle speed V, as shown in FIG. 6 by way of example. – Ibaraki Fig 3 + Column 13 Line 55- Column 14 Line 12 and Column 14 Lines 37-42).
As per claim 4
Ibaraki further discloses wherein: 
the first mode comprises a charge sustaining (CS) mode (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); 
and the second mode comprises a charge depleting (CD) mode (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery).
As per claim 5
Ibaraki further discloses [a] non-transitory computer readable recording medium having recorded thereon a program to execute the method (The controller 28 performs data processing operations to execute various control routines such as those illustrated in the flow charts of FIGS. 2-5, according to control programs stored in the ROM – Ibaraki Column 11 Lines 64-67).
As per claim 6
Ibaraki discloses [a] method for controlling a speed limit of a hybrid electric vehicle, the method comprising (The controller may be adapted to shift the transmission to one of a plurality of operating positions thereof on the basis of an amount of operation of an accelerator pedal and a running speed of the vehicle. – Ibaraki Figs 6 & 7 + Column 6 Lines 9-12): 
to a target limit speed when a vehicle speed is higher than the target limit speed (This required power PL, which is an amount of power required by the vehicle operator, may be calculated based on the detected amount of operation .theta..sub.AC of the accelerator pedal or a rate of change of this amount .theta..sub.AC and the vehicle running speed V, for example. – Ibaraki Figs 6 & 7 + Column 13 Lines 3-7); 
corresponding to a constant-speed driving load at the target limit speed is smaller than, that follows the target limit speed (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); 
transitioning to a second mode at a point in time at which an actual APS value, become different, when it is expected to transition to the second mode, among a first mode for sustaining a state of charge (SOC) of a battery at the target limit speed and the second mode for depleting the SOC (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); and 
determining a transmission gear position by applying, to one of a first shifting pattern corresponding to the first mode and a second shifting pattern corresponding to the second mode, depending on whether or not to transition to the second mode (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery).
Ibaraki does not disclose correcting a virtual vehicle speed, 
correcting a virtual accelerator position sensor (APS) value, to a first APS value when the first APS value, a second APS value, 
and the second APS value, 
the virtual vehicle speed and the virtual APS value.
However, Soma teaches correcting a virtual vehicle speed (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model) – Soma ¶53 and ¶61), 
correcting a virtual accelerator position sensor (APS) value (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model) – Soma ¶53 and ¶61), to a first APS value when the first APS value (During running of the vehicle, the first requested driving force, which is torque requested by the driver, is calculated in accordance with the map including a vehicle speed, an accelerator pedal position, and a shift position as parameters (S100). By multiplying the first requested driving force by the revolution speed of wheels 900, the radius of wheels 900, and the like, the first requested driving force is converted into requested driving power – Soma ¶82), a second APS value (Further, from the revolution speed of wheels 900 detected with use of wheel speed sensor 2008, the second requested driving force, which is torque requested by the driver, is calculated (S114). By inputting the second requested driving force into the vehicle model, the feedback term of the torque which reduces vibrations of the vehicle is calculated (S116) – Soma ¶86), 
and the second APS value (Further, from the revolution speed of wheels 900 detected with use of wheel speed sensor 2008, the second requested driving force, which is torque requested by the driver, is calculated (S114). By inputting the second requested driving force into the vehicle model, the feedback term of the torque which reduces vibrations of the vehicle is calculated (S116) – Soma ¶86), 
the virtual vehicle speed and the virtual APS value (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model) – Soma ¶53 and ¶61).
Ibaraki discloses a hybrid vehicle system that compares the accelerator pedal sensor data, vehicle speed, and drive torque requirement, to calculate a power level required to reach a desired speed and an alteration of the transmission using predetermined shift patterns, even in the event of component failure. Soma teaches a hybrid vehicle method, that models for a virtual vehicle, that determines a requested first driving force using a map of the vehicle speed, accelerator pedal position, and shift position to set a torque figure for the vehicle and a second requested driving force to adjust the torque to reduce vehicle vibrations using speed data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ibaraki, a hybrid vehicle system that compares the accelerator pedal sensor data, vehicle speed, and drive torque requirement, to calculate a power level required to reach a desired speed and an alteration of the transmission using predetermined shift patterns, even in the event of component failure with a hybrid vehicle method, that models for a virtual vehicle, that determines a requested first driving force using a map of the vehicle speed, accelerator pedal position, and shift position to set a torque figure for the vehicle and a second requested driving force to adjust the torque to reduce vehicle vibrations using speed data, as taught by Soma, for minimizing the amount of fuel consumption and the amount of emission gas of the engine 12, See Ibaraki Column 15 Lines 1-3, and reducing vibrations of the vehicle, see Soma, ¶14. 
As per claim 7
Ibaraki further discloses calculating the constant-speed driving load at the target limit speed (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); and 
by applying the constant-speed driving load to a torque- APS conversion map (The required power PL may be obtained according to a predetermined equation or data map stored in the ROM of the controller 28., This required power PL, which is an amount of power required by the vehicle operator, may be calculated based on the detected amount of operation .theta..sub.AC of the accelerator pedal or a rate of change of this amount .theta..sub.AC and the vehicle running speed V, for example. – Ibaraki Column 13 Lines 7-9 and Column 13 Lines 3-7).
Ibaraki does not disclose wherein correcting the virtual APS value comprises:
acquiring the first APS value.
However, Soma teaches wherein correcting the virtual APS value comprises (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model) – Soma ¶53 and ¶61): 
acquiring the first APS value (During running of the vehicle, the first requested driving force, which is torque requested by the driver, is calculated in accordance with the map including a vehicle speed, an accelerator pedal position, and a shift position as parameters (S100). By multiplying the first requested driving force by the revolution speed of wheels 900, the radius of wheels 900, and the like, the first requested driving force is converted into requested driving power – Soma ¶82).
Ibaraki discloses a hybrid vehicle system that compares the accelerator pedal sensor data, vehicle speed, and drive torque requirement, to calculate a power level required to reach a desired speed and an alteration of the transmission using predetermined shift patterns, even in the event of component failure. Soma teaches a hybrid vehicle method, that models for a virtual vehicle, that determines a requested first driving force using a map of the vehicle speed, accelerator pedal position, and shift position to set a torque figure for the vehicle and a second requested driving force to adjust the torque to reduce vehicle vibrations using speed data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ibaraki, a hybrid vehicle system that compares the accelerator pedal sensor data, vehicle speed, and drive torque requirement, to calculate a power level required to reach a desired speed and an alteration of the transmission using predetermined shift patterns, even in the event of component failure with a hybrid vehicle method, that models for a virtual vehicle, that determines a requested first driving force using a map of the vehicle speed, accelerator pedal position, and shift position to set a torque figure for the vehicle and a second requested driving force to adjust the torque to reduce vehicle vibrations using speed data, as taught by Soma, for minimizing the amount of fuel consumption and the amount of emission gas of the engine 12, See Ibaraki Column 15 Lines 1-3, and reducing vibrations of the vehicle, see Soma, ¶14. 
As per claim 8
Ibaraki further discloses wherein transitioning to the second mode comprises (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery): 
determining a reference power for transitioning between the first mode and the second mode based on the SOC (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); 
determining the constant-speed driving load at the target limit speed; and determining that the hybrid electric vehicle is to transition to the second mode when the reference power is greater than the constant-speed driving load (This determination is effected based on the current running condition of the vehicle as represented by the currently required drive torque and the currently detected vehicle speed V…If an affirmative decision (YES) is obtained in step S5-4, that is, the required power PL is larger than the second threshold value C, it means that the load acting on the hybrid drive system 10 is relatively high. In this case, the control flow goes to step S5-5 to implement an engine.cndot.motor drive mode sub-routine, Each of the first and second threshold values B and C may be represented by a relationship between the current running condition of the vehicle as represented by the currently required vehicle drive torque and the currently detected vehicle speed V, as shown in FIG. 6 by way of example. – Ibaraki Fig 3 + Column 13 Line 55- Column 14 Line 12 and Column 14 Lines 37-42).
As per claim 9
Ibaraki further discloses [a] non-transitory computer readable recording medium having recorded thereon a program to execute the method (The controller 28 performs data processing operations to execute various control routines such as those illustrated in the flow charts of FIGS. 2-5, according to control programs stored in the ROM – Ibaraki Column 11 Lines 64-67).
As per claim 10
Ibaraki discloses [a] hybrid vehicle comprising (a motor vehicle – Ibaraki Fig 1 + Column 11 Line 1):
a hybrid control unit comprising (The controller 28 performs data processing operations to execute various control routines such as those illustrated in the flow charts of FIGS. 2-5, according to control programs stored in the ROM – Ibaraki Column 11 Lines 64-67):
a vehicle speed corrector configured to determine, as being a lower one of a vehicle speed and a target limit speed (This required power PL, which is an amount of power required by the vehicle operator, may be calculated based on the detected amount of operation .theta..sub.AC of the accelerator pedal or a rate of change of this amount .theta..sub.AC and the vehicle running speed V, for example. – Ibaraki Figs 6 & 7 + Column 13 Lines 3-7); 
as being a larger one of, corresponding to a constant-speed driving load at the target limit speed, configured to follow the target limit speed (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); and
a mode corrector configured to determine to transition to a second mode at a point in time at which an actual APS value, become different, when it is expected to transition to the second mode, among a first mode configured to sustain a state of charge (SOC) of a battery at the target limit speed and the second mode configured to deplete the SOC (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); and 
a transmission control unit configured to determine a transmission gear position by applying, to one of a first shifting pattern corresponding to the first mode and a second shifting pattern corresponding to the second mode, depending on whether or not to transition to the second mode (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery).
Ibaraki does not disclose a virtual accelerator position sensor (APS) corrector configured to determine a virtual vehicle speed, 
a virtual accelerator position sensor (APS) corrector, a first APS value, and a second APS value, 
and the second APS value, 
the determined virtual vehicle speed and the determined virtual APS value.
However, Soma teaches a virtual accelerator position sensor (APS) corrector configured to determine a virtual vehicle speed (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model) – Soma Fig 4 + ¶53 and ¶61),
a virtual accelerator position sensor (APS) corrector (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model) – Fig 4 + Soma ¶53 and ¶61), a first APS value (During running of the vehicle, the first requested driving force, which is torque requested by the driver, is calculated in accordance with the map including a vehicle speed, an accelerator pedal position, and a shift position as parameters (S100). By multiplying the first requested driving force by the revolution speed of wheels 900, the radius of wheels 900, and the like, the first requested driving force is converted into requested driving power – Fig 4 + Soma ¶82), and a second APS value (Further, from the revolution speed of wheels 900 detected with use of wheel speed sensor 2008, the second requested driving force, which is torque requested by the driver, is calculated (S114). By inputting the second requested driving force into the vehicle model, the feedback term of the torque which reduces vibrations of the vehicle is calculated (S116) – Fig 4 + Soma ¶86), 
and the second APS value (Further, from the revolution speed of wheels 900 detected with use of wheel speed sensor 2008, the second requested driving force, which is torque requested by the driver, is calculated (S114). By inputting the second requested driving force into the vehicle model, the feedback term of the torque which reduces vibrations of the vehicle is calculated (S116) – Fig 4 + Soma ¶86), 
the determined virtual vehicle speed and the determined virtual APS value (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model) – Soma Fig 4 + ¶53 and ¶61).
Ibaraki discloses a hybrid vehicle system that compares the accelerator pedal sensor data, vehicle speed, and drive torque requirement, to calculate a power level required to reach a desired speed and an alteration of the transmission using predetermined shift patterns, even in the event of component failure. Soma teaches a hybrid vehicle method, that models for a virtual vehicle, that determines a requested first driving force using a map of the vehicle speed, accelerator pedal position, and shift position to set a torque figure for the vehicle and a second requested driving force to adjust the torque to reduce vehicle vibrations using speed data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ibaraki, a hybrid vehicle system that compares the accelerator pedal sensor data, vehicle speed, and drive torque requirement, to calculate a power level required to reach a desired speed and an alteration of the transmission using predetermined shift patterns, even in the event of component failure with a hybrid vehicle method, that models for a virtual vehicle, that determines a requested first driving force using a map of the vehicle speed, accelerator pedal position, and shift position to set a torque figure for the vehicle and a second requested driving force to adjust the torque to reduce vehicle vibrations using speed data, as taught by Soma, for minimizing the amount of fuel consumption and the amount of emission gas of the engine 12, See Ibaraki Column 15 Lines 1-3, and reducing vibrations of the vehicle, see Soma, ¶14. 
As per claim 11
Ibaraki further discloses calculate the constant-speed driving load at the target limit speed (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); and 
by applying the constant-speed driving load to a torque- APS conversion map (The required power PL may be obtained according to a predetermined equation or data map stored in the ROM of the controller 28., This required power PL, which is an amount of power required by the vehicle operator, may be calculated based on the detected amount of operation .theta..sub.AC of the accelerator pedal or a rate of change of this amount .theta..sub.AC and the vehicle running speed V, for example. – Ibaraki Column 13 Lines 7-9 and Column 13 Lines 3-7).
Ibaraki does not disclose wherein the virtual APS corrector is configured to,
acquire the first APS value.
However, Soma teaches wherein the virtual APS corrector is configured to (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model) – Soma Fig 4 + ¶53 and ¶61): 
acquire the first APS value (During running of the vehicle, the first requested driving force, which is torque requested by the driver, is calculated in accordance with the map including a vehicle speed, an accelerator pedal position, and a shift position as parameters (S100). By multiplying the first requested driving force by the revolution speed of wheels 900, the radius of wheels 900, and the like, the first requested driving force is converted into requested driving power – Soma Fig 4 + ¶82).
Ibaraki discloses a hybrid vehicle system that compares the accelerator pedal sensor data, vehicle speed, and drive torque requirement, to calculate a power level required to reach a desired speed and an alteration of the transmission using predetermined shift patterns, even in the event of component failure. Soma teaches a hybrid vehicle method, that models for a virtual vehicle, that determines a requested first driving force using a map of the vehicle speed, accelerator pedal position, and shift position to set a torque figure for the vehicle and a second requested driving force to adjust the torque to reduce vehicle vibrations using speed data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ibaraki, a hybrid vehicle system that compares the accelerator pedal sensor data, vehicle speed, and drive torque requirement, to calculate a power level required to reach a desired speed and an alteration of the transmission using predetermined shift patterns, even in the event of component failure with a hybrid vehicle method, that models for a virtual vehicle, that determines a requested first driving force using a map of the vehicle speed, accelerator pedal position, and shift position to set a torque figure for the vehicle and a second requested driving force to adjust the torque to reduce vehicle vibrations using speed data, as taught by Soma, for minimizing the amount of fuel consumption and the amount of emission gas of the engine 12, See Ibaraki Column 15 Lines 1-3, and reducing vibrations of the vehicle, see Soma, ¶14. 
As per claim 12
Ibaraki further discloses wherein the mode corrector is configured to determine a reference power for transitioning between the first mode and the second mode based on the SOC (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); 
determine the constant-speed driving load at the target limit speed; and determine that the hybrid electric vehicle is to transition to the second mode when the reference power is greater than the constant-speed driving load (This determination is effected based on the current running condition of the vehicle as represented by the currently required drive torque and the currently detected vehicle speed V…If an affirmative decision (YES) is obtained in step S5-4, that is, the required power PL is larger than the second threshold value C, it means that the load acting on the hybrid drive system 10 is relatively high. In this case, the control flow goes to step S5-5 to implement an engine.cndot.motor drive mode sub-routine, Each of the first and second threshold values B and C may be represented by a relationship between the current running condition of the vehicle as represented by the currently required vehicle drive torque and the currently detected vehicle speed V, as shown in FIG. 6 by way of example. – Ibaraki Fig 3 + Column 13 Line 55- Column 14 Line 12 and Column 14 Lines 37-42).
As per claim 13
Ibaraki further discloses wherein: 
the first mode comprises a charge sustaining (CS) mode (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); 
and the second mode comprises a charge depleting (CD) mode (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery).
As per claim 14
Ibaraki discloses [a] hybrid vehicle comprising (a motor vehicle – Ibaraki Fig 1 + Column 11 Line 1):
a hybrid control unit comprising (The controller 28 performs data processing operations to execute various control routines such as those illustrated in the flow charts of FIGS. 2-5, according to control programs stored in the ROM – Ibaraki Column 11 Lines 64-67):
a vehicle speed corrector configured to correct, to a target limit speed when a vehicle speed is higher than the target limit speed (This required power PL, which is an amount of power required by the vehicle operator, may be calculated based on the detected amount of operation .theta..sub.AC of the accelerator pedal or a rate of change of this amount .theta..sub.AC and the vehicle running speed V, for example. – Ibaraki Figs 6 & 7 + Column 13 Lines 3-7); 
corresponding to a constant-speed driving load at the target limit speed is smaller than, configured to follow the target limit speed (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); and
a mode corrector configured to determine to transition to a second mode at a point in time at which an actual APS value, become different, when it is expected to transition to the second mode, among a first mode for sustain a state of charge (SOC) of a battery at the target limit speed and the second mode for deplete the SOC (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); and 
a transmission control unit configured to determine a transmission gear position by applying, to one of a first shifting pattern corresponding to the first mode and a second shifting pattern corresponding to the second mode, depending on whether or not to transition to the second mode (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery).
Ibaraki does not disclose a virtual vehicle speed,
a virtual accelerator position sensor (APS) corrector configured to correct a virtual APS value to a first APS value when the first APS value, a second APS value, 
the second APS value,
the virtual vehicle speed and the virtual APS value.
However, Soma teaches a virtual vehicle speed (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model) – Soma Fig 4 + ¶53 and ¶61),
a virtual accelerator position sensor (APS) corrector configured to correct a virtual APS value to a first APS value when the first APS value (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model), During running of the vehicle, the first requested driving force, which is torque requested by the driver, is calculated in accordance with the map including a vehicle speed, an accelerator pedal position, and a shift position as parameters (S100). By multiplying the first requested driving force by the revolution speed of wheels 900, the radius of wheels 900, and the like, the first requested driving force is converted into requested driving power – Soma Fig 4 + ¶53, ¶61, and ¶82), a second APS value (Further, from the revolution speed of wheels 900 detected with use of wheel speed sensor 2008, the second requested driving force, which is torque requested by the driver, is calculated (S114). By inputting the second requested driving force into the vehicle model, the feedback term of the torque which reduces vibrations of the vehicle is calculated (S116) – Fig 4 + Soma ¶86),
a virtual accelerator position sensor (APS) corrector (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model) – Fig 4 + Soma ¶53 and ¶61), a first APS value (During running of the vehicle, the first requested driving force, which is torque requested by the driver, is calculated in accordance with the map including a vehicle speed, an accelerator pedal position, and a shift position as parameters (S100). By multiplying the first requested driving force by the revolution speed of wheels 900, the radius of wheels 900, and the like, the first requested driving force is converted into requested driving power – Fig 4 + Soma ¶82), and a second APS value (Further, from the revolution speed of wheels 900 detected with use of wheel speed sensor 2008, the second requested driving force, which is torque requested by the driver, is calculated (S114). By inputting the second requested driving force into the vehicle model, the feedback term of the torque which reduces vibrations of the vehicle is calculated (S116) – Fig 4 + Soma ¶86), 
and the second APS value (Further, from the revolution speed of wheels 900 detected with use of wheel speed sensor 2008, the second requested driving force, which is torque requested by the driver, is calculated (S114). By inputting the second requested driving force into the vehicle model, the feedback term of the torque which reduces vibrations of the vehicle is calculated (S116) – Fig 4 + Soma ¶86), 
the virtual vehicle speed and the virtual APS value (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model) – Soma Fig 4 + ¶53 and ¶61).
Ibaraki discloses a hybrid vehicle system that compares the accelerator pedal sensor data, vehicle speed, and drive torque requirement, to calculate a power level required to reach a desired speed and an alteration of the transmission using predetermined shift patterns, even in the event of component failure. Soma teaches a hybrid vehicle method, that models for a virtual vehicle, that determines a requested first driving force using a map of the vehicle speed, accelerator pedal position, and shift position to set a torque figure for the vehicle and a second requested driving force to adjust the torque to reduce vehicle vibrations using speed data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ibaraki, a hybrid vehicle system that compares the accelerator pedal sensor data, vehicle speed, and drive torque requirement, to calculate a power level required to reach a desired speed and an alteration of the transmission using predetermined shift patterns, even in the event of component failure with a hybrid vehicle method, that models for a virtual vehicle, that determines a requested first driving force using a map of the vehicle speed, accelerator pedal position, and shift position to set a torque figure for the vehicle and a second requested driving force to adjust the torque to reduce vehicle vibrations using speed data, as taught by Soma, for minimizing the amount of fuel consumption and the amount of emission gas of the engine 12, See Ibaraki Column 15 Lines 1-3, and reducing vibrations of the vehicle, see Soma, ¶14. 
As per claim 15
Ibaraki further discloses calculate the constant-speed driving load at the target limit speed (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); and 
by applying the constant-speed driving load to a torque- APS conversion map (The required power PL may be obtained according to a predetermined equation or data map stored in the ROM of the controller 28., This required power PL, which is an amount of power required by the vehicle operator, may be calculated based on the detected amount of operation .theta..sub.AC of the accelerator pedal or a rate of change of this amount .theta..sub.AC and the vehicle running speed V, for example. – Ibaraki Column 13 Lines 7-9 and Column 13 Lines 3-7).
Ibaraki does not disclose wherein the virtual APS corrector is configured to,
acquire the first APS value.
However, Soma teaches wherein the virtual APS corrector is configured to (First requested driving force calculation unit 3000 calculates first requested driving force, which is torque requested by a driver, in accordance with a map including a vehicle speed, an accelerator pedal position, and a shift position as parameters, Feedforward torque calculation unit 3202 calculates a feedforward term of the torque which reduces vibrations of the vehicle, by inputting a sum of the first requested driving force and the brake force into a vehicle model (sprung part model) – Soma Fig 4 + ¶53 and ¶61): 
acquire the first APS value (During running of the vehicle, the first requested driving force, which is torque requested by the driver, is calculated in accordance with the map including a vehicle speed, an accelerator pedal position, and a shift position as parameters (S100). By multiplying the first requested driving force by the revolution speed of wheels 900, the radius of wheels 900, and the like, the first requested driving force is converted into requested driving power – Soma Fig 4 + ¶82).
Ibaraki discloses a hybrid vehicle system that compares the accelerator pedal sensor data, vehicle speed, and drive torque requirement, to calculate a power level required to reach a desired speed and an alteration of the transmission using predetermined shift patterns, even in the event of component failure. Soma teaches a hybrid vehicle method, that models for a virtual vehicle, that determines a requested first driving force using a map of the vehicle speed, accelerator pedal position, and shift position to set a torque figure for the vehicle and a second requested driving force to adjust the torque to reduce vehicle vibrations using speed data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ibaraki, a hybrid vehicle system that compares the accelerator pedal sensor data, vehicle speed, and drive torque requirement, to calculate a power level required to reach a desired speed and an alteration of the transmission using predetermined shift patterns, even in the event of component failure with a hybrid vehicle method, that models for a virtual vehicle, that determines a requested first driving force using a map of the vehicle speed, accelerator pedal position, and shift position to set a torque figure for the vehicle and a second requested driving force to adjust the torque to reduce vehicle vibrations using speed data, as taught by Soma, for minimizing the amount of fuel consumption and the amount of emission gas of the engine 12, See Ibaraki Column 15 Lines 1-3, and reducing vibrations of the vehicle, see Soma, ¶14. 
As per claim 16
Ibaraki further discloses wherein the mode corrector is configured to determine a reference power for transitioning between the first mode and the second mode based on the SOC (In step S5-9, the transmission 16 is shifted to one of its four forward-driving positions which is selected on the basis of the detected amount of operation .theta..sub.AC of the accelerator pedal and the detected vehicle speed V, and according to predetermined normal shift patterns represented by three solid lines as indicated in FIG. 7 by way of example, Values B and C indicated by one-dot chain lines in FIG. 7 correspond to the first and second threshold values B and C. If the running condition of the vehicle as represented by .theta..sub.AC and V is in an area below the one-dot chain line representative of the value B, the drive system 10 is placed in the motor drive mode in which the vehicle is driven by only the electric motor 14. When the vehicle running condition is in an area between the one-dot chain lines representative of the values B and C, the drive system 10 is placed in the engine drive mode in which the vehicle is driven by only the engine 12. When the vehicle running condition is in an area above the one-dot chain line representative of the value C, the drive system 10 is placed in the engine.cndot.motor drive mode in which the vehicle is driven by both the engine 12 and the electric motor 14, engine 12 is normal and used to charge the storage device 36 in the electricity generating drive mode in step S5-8. – Ibaraki Figs 6 & 7 + Column 15 Lines 20-25, Column 15 Lines 30-44, and Column 17 Lines 63-65 – Examiner reasons that mode S5-8 charges the batteries, and that modes from S5-3-S5-5 drain the battery); 
determine the constant-speed driving load at the target limit speed; and determine that the hybrid electric vehicle is to transition to the second mode when the reference power is greater than the constant-speed driving load (This determination is effected based on the current running condition of the vehicle as represented by the currently required drive torque and the currently detected vehicle speed V…If an affirmative decision (YES) is obtained in step S5-4, that is, the required power PL is larger than the second threshold value C, it means that the load acting on the hybrid drive system 10 is relatively high. In this case, the control flow goes to step S5-5 to implement an engine.cndot.motor drive mode sub-routine, Each of the first and second threshold values B and C may be represented by a relationship between the current running condition of the vehicle as represented by the currently required vehicle drive torque and the currently detected vehicle speed V, as shown in FIG. 6 by way of example. – Ibaraki Fig 3 + Column 13 Line 55- Column 14 Line 12 and Column 14 Lines 37-42).
Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims include:
Fukuda et al., US-20180186230-A1, hybrid vehicle system that related drive force, vehicle speed, battery SOC, and transmission shift patterns for torque and vehicle control based on the gradient. 
Lee, US-20180094721-A1, hybrid vehicle system that related drive force, vehicle speed, battery SOC, and transmission shift patterns for torque and vehicle control based on the gradient.
Iwase et al, US-20090036263-A1, hybrid vehicle system that related drive force, vehicle speed, battery SOC, and transmission shift patterns for torque and vehicle control.
Petridis et al., US-20160244049-A1, hybrid vehicle system that related drive force, vehicle speed, battery SOC, and transmission shift patterns for torque and vehicle control.
It is respectfully request that the Applicants review these references along with the prior art of record in deciding on what if any amendments will be made to the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668